Citation Nr: 0315215	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-14 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), during the period from 
September 17, 1998 through April 11, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Winston-Salem, 
North Carolina which, in pertinent part, granted service 
connection and a 30 percent rating for PTSD, effective 
September 17, 1998; the veteran appealed for a higher rating.  
In a January 2001 rating decision, the RO assigned a 50 
percent rating, effective September 17, 1998.  In an August 
2002 rating decision, the RO assigned a 100 percent rating 
for PTSD, effective April 12, 2001.  Hence, the issue on 
appeal is as listed on the first page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During the period from September 17, 1998 through April 
11, 2001, the veteran's PTSD was manifested by no more than 
no more than occupational and social impairment with reduced 
reliability and productivity due to various symptoms.



CONCLUSION OF LAW

During the period from September 17, 1998 through April 11, 
2001, the veteran's PTSD was no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial July 1999 rating decision, in the 
May 2000 statement of the case, in supplemental statements of 
the case dated in January 2001, April 2002, and August 2002, 
and in a letter dated in March 2001 have provided the veteran 
with sufficient information regarding the applicable rules.  
These documents are incorporated by reference.  The veteran 
and his representative have submitted written arguments and 
testimony.  The letter, the statement of the case, and the 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

A May 1998 VA hospital discharge summary shows that the 
veteran said he wanted to stop using heroin, and requested 
detoxification.  He gave a long history of intravenous heroin 
dependence since the Vietnam War.  He said he had not taken 
heroin for two years prior to his recent resumption of use in 
January 1998, and that prior to that time he had been on 
methadone maintenance.  He reported an increase in nightmares 
in January when he became "stressed out"; his dreams were 
related to Vietnam.  He reported occasional visual 
hallucinations of "green men running by", usually when he 
was under the influence of drugs.  The Axis I discharge 
diagnoses were heroin dependence, bipolar disorder type II - 
hypomanic, and rule out PTSD.  The global assessment of 
functioning (GAF) score was 50 on admission, and 70 on 
discharge.

On September 17, 1998, the RO received the veteran's claim 
for service connection for PTSD.

Private medical records dated from 1998 to 1999 from 
SouthLight reflect that the veteran received methadone 
maintenance as well as individual and group counseling.  A 
June 1998 treatment note reflects that the veteran was 
diagnosed with heroin dependence and PTSD.  His GAF score was 
45.  An August 1999 treatment note shows that the veteran had 
recently started a new job applying pesticides.

VA medical records dated from 1998 to 1999 reflect treatment, 
including medication, for PTSD and other conditions.  A 
report of a May 1999 VA psychological examination shows that 
the veteran underwent a three-session clinical evaluation.  
Psychological testing was performed.  The veteran related 
that he had light to moderate combat exposure during service.  
He reported extremely high state and trait anxiety, and a 
significant number of PTSD symptoms.  His Minnesota 
Multiphasic Personality Inventory - 2 (MMPI-2) validity 
profile was the most typical seen in patients with chronic 
and severe PTSD.  The veteran reported that he experienced 
intrusive memories of his traumatic experiences in Vietnam on 
a daily basis, and said they caused him considerable 
distress.  He complained of weekly nightmares of being chased 
by a torso.  He reported re-experiencing symptoms with 
dissociative features on a weekly basis, but indicated that 
he did not become distressed by triggers that reminded him of 
Vietnam.  He reported ongoing feelings of detachment from 
others, emotional numbing most of the time, feeling "on 
guard" much of the time and said he had startle reactions in 
the past but not in the last month.  The examiner noted that 
the veteran had other psychiatric problems, and had been 
hospitalized for depression, substance abuse and violent 
behavior.  

It was noted that the veteran had been in a methadone 
maintenance program since July 1998, but that his PTSD 
symptoms had continued.  The examiner indicated that the 
veteran's PTSD and psychiatric symptoms had caused him 
considerable occupational impairment, and that he had worked 
in over 20 jobs since separation from service.  His longest 
tenure on a job was one year.  He reported problems with 
supervisors, stress, and anger on the job.  He also reported 
difficulty sustaining concentration and avoidance of peers 
because of his concern that interaction might lead to angry 
confrontations.  He said that on several jobs, his substance 
abuse also played a role in his work difficulties.  The 
examiner opined that the veteran's PTSD and psychiatric 
symptoms had caused considerable social impairment, and noted 
that the veteran had been divorced for the past 10 years.  
The veteran said he maintained regular contact with his ex-
wife, and that he was estranged from his adult daughter.  He 
reportedly had several girlfriends since his divorce, and was 
in one relationship for 11 years, but the relationship ended 
5 years ago.  He had a 23-month-old daughter whom he 
described as "the brightest spot in [my] life".  He had 
regular contact with this daughter.  He had no current 
girlfriend and had few recreational activities.  The Axis I 
diagnoses were PTSD, heroin dependence, early full remission, 
and rule out bipolar disorder.  The GAF score was 55.

In a July 1999 decision, the RO granted service connection 
and a 30 percent rating for PTSD, effective September 17, 
1998; the veteran appealed for a higher rating.  

By a statement dated in February 2000, the veteran said he 
was unable to get and hold a full-time job.  He reiterated 
this assertion in subsequent statements.

Records show that the veteran remarried in April 2000.

At a June 2000 RO hearing, the veteran testified that since 
separation from service, he had been unable to hold a job for 
any length of time without burning out.  He said that his 
burnout periods typically lasted from two to four months, and 
he then returned to work.  He said he usually worked at a job 
for three to six months.  He testified that he was not asking 
for a 100 percent rating, and that he could work maybe six 
months out of the year.  He said his memory and patience were 
decreasing, and that he recently began having panic attacks.  
He related that he was taking medication for his PTSD, and 
reported ongoing VA treatment for this condition.  He 
reported nightmares about Vietnam two or three times per 
week.  He said he last worked full-time in October 1999, as 
an exterminator.  He related that he held that position for a 
couple of months.

In September 2000, the veteran submitted records from the 
Social Security Administration (SSA).  Such records reflect 
that the veteran applied for disability benefits.

At a December 2000 VA psychiatric examination, the veteran 
reported that his symptoms had gotten progressively worse, 
and that he had recently had his medication increased.  He 
reported recurring dreams with nightmares three times per 
week, sleep disturbance, and flashbacks several times per 
week.  He was anxious and had a bad temper.  He could not 
stand crowds.  He was isolated, had intrusive thoughts, and 
avoided activities that reminded him of Vietnam.  He was 
detached and estranged from others.  He reported that he had 
been clean and sober since his last detoxification in 1998, 
and continued on methadone maintenance, which he received at 
SouthLight clinic.  He went to SouthLight three times weekly 
and attended nightly Narcotics Anonymous meetings.  

The examiner noted that the veteran had no inpatient 
psychiatric treatment for PTSD, and that all of his inpatient 
stays were for treatment of substance dependence.  The 
veteran reported receiving VA treatment twice monthly.  The 
veteran reported that he last worked in a nursery in 1998, 
and he was currently not working because employers refused to 
hire him because of his history.  He said he was pursuing 
vocational rehabilitation and would like to work in the 
future.  He lived with his wife and spent his time mostly at 
his wife's son's home for individuals with AIDS, giving talks 
regarding drugs and alcohol.  He said he had no friends, and 
liked to fish and watch television.  He said he was not close 
to his two children.  

On examination, he was alert and cooperative.  He answered 
questions and volunteered information.  There were no 
loosened associations or flight of ideas, no bizarre motor 
movements or tics, and his mood was somewhat tense.  His 
affect was appropriate, there was no homicidal or suicidal 
ideation, and he had nightmares and flashbacks.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three.  His memory, 
both remote and recent, was good.  Insight, judgment, and 
intellectual capacity appeared adequate.  The Axis I 
diagnoses were PTSD and heroin and alcohol dependence, in 
full remission.  The current GAF was 48, with serious 
symptoms, no friends, an inability to keep a job, and 
difficulties in major areas such as sustaining relationships.  
The examiner indicated that the veteran had difficulty 
controlling his temper, he could not get along well with 
others, he was emotionally detached, anxious, easily 
startled, and had a rather low frustration tolerance 
secondary to his PTSD.  The veteran was unemployed but 
seeking involvement with vocational rehabilitation so he 
could return to work.  He performed routine self-care, did 
chores around the house and tried to help others at his 
stepson's residential home.  He did not have any social 
relationships, and had some recreational and leisure 
pursuits.  The examiner opined that the veteran's prognosis 
was fairly good, and there was a reasonable chance he could 
return to some sort of employment.  The veteran reported that 
his PTSD symptoms had intensified since he had abstained from 
alcohol and heroin.  The examiner indicated that currently, 
the veteran's alcohol and heroin dependence was not a factor 
in his present state of functioning and emotional condition.

VA outpatient treatment records dated from September 2000 to 
January 2001 reflect ongoing outpatient treatment for PTSD 
and antisocial personality disorder.

In a January 2001 rating decision, the RO assigned a 50 
percent rating for PTSD, effective September 17, 1998.  

VA medical records reflect that the veteran was hospitalized 
on April 12, 2001, reporting that he had severe homicidal 
ideation toward his stepson.  He also reported audiovisual 
hallucinations.  On admission, the Axis I diagnoses were PTSD 
and heroin dependence in remission.  The Axis II diagnosis 
was antisocial personality disorder.  The GAF score was 45.  
The examiner indicated that the veteran was having an 
exacerbation of PTSD symptoms with psychotic features and 
homicidal ideation toward his stepson.  He was admitted for 
stabilization.  The day after admission, the veteran reported 
that at first he worked voluntarily for his stepson, who then 
began paying him.  He said that when his payments reached 
$1,400 per month, his stepson began cutting back on his 
paycheck.  During the hospitalization, the veteran related 
that her son previously employed both him and his wife, but 
that the veteran quit working there approximately three 
months ago.  He said his stepson owed him money for work he 
had performed.  He said he was an automobile salesman for 
eighteen years, but could hold a job for no more than three 
or four months at a time.  He said he currently volunteered 
as a driver, transporting people to a hospital by automobile.  
On discharge in May 2001, his GAF score was 70.

In June 2001, the veteran informed VA that he was divorced 
from his wife a few days ago.

Subsequent VA medical records reflect ongoing treatment, 
including medication, for PTSD and other conditions, and 
primarily relate to treatment for diabetes mellitus.  A 
January 2002 psychiatric treatment note shows that the 
veteran reported auditory and visual hallucinations.  The 
diagnoses were PTSD, depression, and organic mood disorder.  
It was noted that the veteran continued on methadone 
maintenance.  The GAF score was 40.  In February 2002, the 
veteran complained of increased anxiety; his dose of Serzone 
was increased.  It was noted that he volunteered for the 
Alpha Omega outreach program.  A March 2002 note from the 
mental hygiene clinic shows that the veteran reported that he 
had increased sedation since his dose of Serzone was 
increased.  He reported decreased interest in his ability to 
do his volunteer work secondary to sedation.  He requested a 
work excuse note for one month.  A note was provided which 
indicated that the veteran was excused from work for two 
weeks, but then must work about two days per week.  The Axis 
I diagnoses were PTSD, alcohol dependence in full sustained 
remission by history, and heroin dependence in full sustained 
remission by history.  The GAF was 55.  In a May 2002 
psychiatric treatment note, the examiner opined that the 
veteran's social and occupational functioning had been 
totally impaired by his PTSD symptoms, and that he had been 
unable to maintain gainful employment for the past seventeen 
years, holding various jobs.  He recently quit a volunteer 
position with Alpha Omega Outreach Ministries, in which he 
received room and board in exchange for his work.  The 
diagnoses were chronic severe PTSD and recurrent major 
depression.  The GAF was 35.

In an August 2002 rating decision, the RO assigned a 100 
percent rating for PTSD, effective April 12, 2001.

In September 2002, the RO received an anonymous letter 
stating that the veteran was not 100-percent-disabled as he 
drove a bus every day.

At a February 2003 Board hearing, the veteran essentially 
reiterated his assertions.  He testified that he was not 
employed from September 1998 to April 2001, as he could not 
hold a job due to depression and PTSD.  He said he had a job 
as an exterminator for about a month.  He said he previously 
received supplemental security income (not based on 
disability) from the Social Security Administration (SSA) but 
was no longer receiving it as he had insufficient quarters of 
work.  He said he had only two hospitalizations during the 
period in question, in 1998 and in April 2001.

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO granted service 
connection for PTSD effective September 17, 1998, and has 
assigned a 50 percent rating for the veteran's PTSD for the 
period from September 17, 1998 to April 11, 2001, and a 100 
percent rating from April 12, 2001.  The veteran essentially 
asserts that his service-connected PTSD was 100 percent 
disabling during the period from September 17, 1998 to April 
11, 2001.

In an appeal in which the veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  AB v. Brown, 6 
Vet. App. 35 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Under the pertinent rating criteria, a 50 percent rating is 
to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).

The medical evidence reflects that the veteran was not 
hospitalized for PTSD during the period from September 17, 
1998 to April 11, 2001.  In May 1998, the veteran was 
hospitalized when he requested detoxification from heroin.  
The discharge diagnoses were heroin dependence, bipolar 
disorder type II - hypomanic, and rule out PTSD.  The GAF 
score was 50 on admission, and 70 on discharge.  Subsequent 
medical records during the period in question reflect only 
outpatient treatment, including medication, for PTSD.  
Records show that the veteran has not used heroin since this 
hospitalization, and has been maintained on methadone.  
During the period in question, the veteran's GAF score has 
ranged from 45 to 55, and on VA examination in December 2000, 
his GAF score was 48.  

Records show that the veteran held many jobs after separation 
from service, and that he generally did not stay in any job 
for very long.  In May 1999, the veteran reported that he had 
had problems with supervisors, stress, and anger on the job.  
He also reported difficulty sustaining concentration and 
avoidance of peers because of his concern that interaction 
might lead to angry confrontations.  He said that on several 
jobs, his substance abuse also played a role in his work 
difficulties. The examiner opined that the veteran's PTSD and 
psychiatric symptoms had caused considerable occupational and 
social impairment.  Beginning in August 1999, the veteran 
worked as an exterminator for a few months.  Although the 
veteran now claims to have been almost continuously 
unemployed during the relevant period, he has previously 
indicated, during the course of seeking medical treatment, 
that during part of the relevant period, he was working for 
his former wife's son and receiving a regular paycheck.  He 
has since performed volunteer work.  At a June 2000 RO 
hearing, the veteran testified that he was not asking for a 
100 percent rating, and that he could work maybe six months 
out of the year.  During the period in question, the veteran 
was married, and later divorced in June 2001.  

On April 12, 2001, the veteran was hospitalized with severe 
homicidal ideation.  On admission, the GAF score was 45, and 
on discharge it was 70.  Since that time, his GAF score has 
ranged from 35 to 55.

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased rating under the pertinent 
rating criteria.  Most of the symptoms listed in the rating 
criteria for a 70 percent rating are absent in this case.  
For example, the evidence does not show that during the 
period in question, the veteran displayed suicidal ideation, 
obsessional rituals which interfered with routine activities, 
illogical or irrelevant speech, near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, or spatial disorientation.  
Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may have 
been somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether 
"staged ratings" are warranted.  While there may have been 
day-to-day fluctuations in the veteran's PTSD, the evidence 
shows no distinct periods of time, from the date of service 
connection in September 1998 through April 11, 2001, during 
which his PTSD has been more than 50 percent disabling, and 
thus higher staged ratings are not indicated during this 
period.  See Fenderson, supra.

Accordingly, for the period from September 17, 1998 to April 
11, 2001 the Board finds that the veteran's overall PTSD 
disability picture most closely approximates the criteria for 
a 50 percent rating, than a 70 percent rating, and thus, the 
lower rating of 50 percent is to be assigned.  38 C.F.R. § 
4.7 (2002).  As the preponderance of the evidence is against 
a higher rating for PTSD for the period in question, the 
benefit-of-the-doubt doctrine rule is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

A rating in excess of 50 percent for PTSD is denied for the 
period from September 17, 1998 through April 11, 2001.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

